DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4, and 7 are objected to because of the following informalities:  in line 7 of Claim 3, the word –a—should be inserted before the term “friction sleeve”, in lines 3-4 of Claim 4, the term “the stop collar” should read –each stop collar--, since multiple stop collars were previously recited, in line 4 of Claim 4, the term “the anti-release table” and the term “the limiting column” should each read –each anti-release table—and –each limiting column--, since multiple anti-release tables and multiple limiting columns were previously recited, and in line 3 of Claim 7, the word –a—should be inserted before the term “transverse soft stop”.  Appropriate correction is required.
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Note:  It appears that Claim 14 should depend from Claim 5, instead of Claim 4, and that changing its dependency would remedy the objection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last line of Claim 5, the term “the steel spring” is indefinite.  It is unclear which steel spring, of the previously recited multiple steel springs, that applicant is referring to here. 
Claim 18 is rejected merely due to its dependency from Claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 2, 6, 9, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over British Patent No. GB 1232121 to Maschf in view of Chinese Patent No. CN 103395429 to Duan et al.
Regarding Claim 1, Maschf discloses an emergency air spring assembly (see Figures 6, 7, and 9) having most all the features of the instant invention including:  a upper cover plate (see Figure 7 and the plate covering springs 10), an air bag 1, an upper end plate 6 and a lower end plate 8, wherein an outer periphery of the upper end plate 6 is connected with an outer periphery of the lower end plate 8 through the air bag 1 (see Figure 6), and a plurality of steel springs 10 are arranged between the upper cover plate (i.e., the plate covering springs 10 in Figure 7) and the upper end plate 6 in a circumferential direction in a pressing mode. 
However, Maschf does not disclose an hourglass elastomer connected between the upper cover plate and the upper end plate.
Duan et al are relied upon merely for their teachings of an air spring assembly (see Figures 3 and 4) having an hourglass elastomer 12 connected between an upper cover plate 18 and an upper end plate 16 (see the translated abstract and Figures 3 and 4). 

Regarding Claim 2, Maschf, as modified, further discloses that the hourglass elastomer 12 comprises a low position part (see Figures 3 and 4 of Duan et al and the portion of elastomer 12 under element 14), a high position part (see Figures 3 and 4 of Duan et al and the portion of elastomer 12 above element 14), and a partition plate 14, the partition plate 14 is fixedly installed between the low position part and the high position part (see Figures 3 and 4 of Duan et al), a top portion of the high position part (i.e., the portion of element 12 above plate 14) and the upper cover plate 18 are in sealing connection (see Figures 3 and 4 of Duan et al), and a bottom portion of the low position part (see Figures 3 and 4 of Duan et al and the portion of elastomer 12 under element 14) and the upper end plate 16 are in sealing connection (see Figures 3 and 4 of Duan et al). 
Regarding Claim 6, Maschf, as modified, further discloses a bottom part of the upper end plate 6 is provided with a rubber elastomer 9 (see Figure 9 of Maschf) and a top part of the lower end plate 8 is provided with a wearing plate (see Figure 9 and the top surface of element 8) which contacts the rubber elastomer 9 in a deflated state (see Figure 9 of Maschf).

Regarding Claim 11, see Claim 6 above.
Regarding Claim 15, see Claim 9 above.

Allowable Subject Matter
Claims 3, 4, 7, 8, 10, 12, 13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as outlined above but would be allowable if rewritten to overcome the objection.
Claims 5 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 3,806,106 to Hamel et al., U.S. Patent No. 4,294,175 to Harsy, U.S. Patent No. 4,690,388 to Harrison, U.S. Patent No. 5,111,735 to Johnson, U.S. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	11/16/21